UNITED STATES DISTRICT COURT F E L E 
FOR THE DISTRICT OF COLUMBIA

 

 

JUL 1 3 2915.;
) Clerk, U.S. District
DOMINGO MARTINEZ, ) Bankruptcy Courts
)
Petitioner. )
)
v ) Civil Action No. , 
.) x4 /
UNITED STATES OF AMERICA, )
)
Respondent. )
)
MEMORANDUM OPINION

This matter is before the Court on petitioner’s application to proceed infbrma pauperis and his
pro se Motion under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal
Custody. He is serving a prison sentence of 96 months upon his criminal conviction in the Superior
Court of the District of Columbia. See Pet’s Mot. W 1—5. He asserts a claim of ineffective assistance of
trial counsel and his innocence of the crimes to which he pled guilty. See generally id. 11 12. He
demands a new trial. See id. at 17.

“Under DC. Code § 23-] 10, a prisoner may seek to vacate, set aside, or correct sentence on any
of four grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did not have
jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized by law; or (4)
the sentence is subject to collateral attack.” Alston v. United States, 590 A.2d 51 1, 513 (DC. 1991).
Such a motion must be filed in the Superior Court. see DC. Code § 23-110(a), and “shall not be
entertained . . . by any Federal . . . court if it appears that the [prisoner] has failed to make a motion for

relief under this section or that the Superior Court has denied him relief, unless it also appears that the

W

remedy by motion is inadequate or ineffective to test the legality of his detention.” DC. Code § 23—
110(g); see Williams v. Martinez, 586 F.3d 995, 998 (DC. Cir. 2009) (“Section 23-1 lO(g)‘s plain
language makes clear that it only divests federal courts of jurisdiction to hear habeas petitions by
prisoners who could have raised viable claims pursuant to section 23-] 10(a).”). Petitioner has no

recourse in this federal district court, and, therefore, the Court will deny the petition and dismiss this
action.

An Order accompanies this Memorandum Opinion.

DATE- 9 :va‘“\w
L L United States istrict Judge